Title: From Thomas Jefferson to Gouverneur Morris, 13 June 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia June 13. 1793.

The insulated state in which France is placed with respect to all the world almost by the present war, has cut off all means of addressing letters to you through other countries. I embrace the present occasion by a private individual going to France directly, to mention that since the date of my last public letter, which was April 24. and which covered the President’s proclamation of Apr.I have received your Nos. 17. to 24. M. de Ternant notified us of his recall on the 17th. of May, and delivered the letter of the Provisory Executive council to that effect. I now inclose you the President’s answer to the Council, which you will be pleased to deliver: a copy of it is also inclosed, open, for your information. Mr. Genet delivered his credentials on the same day on which M. de Ternan took his leave, and was received by the President. He found himself immediately immersed in business, the consequence of this war. The incidents to which that gives daily rise, and the questions respecting chiefly France and England, fill the Executive with business, equally delicate, difficult and disagreeable. The course intended to be  pursued being that of a strict and impartial neutrality, decisions, rendered by the President rigourously on that principle, dissatisfy both parties, and draw complaints from both. That you may have a proper idea of them, I inclose you copies of several Memorials and letters which have past between the Executive and the ministers of those two countries, which will at the same time develope the principles of the proceedings, and enable you to justify them in your communications should it be necessary. I inclose also the answer given to Mr. Genet on a proposition from him to pay up the whole of the French debt at once. While it will enable you to explain the impracticability of the operation proposed, it may put it in your power to judge of the answers which would be given to any future propositions to that effect, and perhaps to prevent their being brought forward.—The bill lately passed in England prohibiting the business of this country with France from passing through the medium of England is a temporary embarrasment to our commerce, from the unhappy predicament of it’s all hanging on the pivot of London. It will be happy for us should it be continued till our merchants may establish connections in the countries in which our produce is consumed and to which it should go directly.
Our Commissioners have proceeded to the treaty with the North Western Indians. They write however that the treaty will be a month later than was expected. This delay should it be extended will endanger our losing the benefit of our preparations for the campaign, and consequently bring on a delicate question whether these shall be relinquished for the result of a treaty in which we never had any confidence? The Creeks have proceeded in their depredations till they assume the appearance of formal war. It scarcely seems possible to avoid it’s becoming so. They are so strong, and so far from us as to make very serious addition to our Indian difficulties. It is very probable that some of the circumstances arising out of our affairs with the Indians, or with the belligerent powers of Europe may occasion the convocation of Congress at an earlier day than that to which it’s meeting stands at present.
I send you the forms of the passports given here. The one in three columns is that now used: the other having been soon discontinued. It is determined that they shall be given in our own ports only, and to serve but for one voyage. It has also been determined that they shall be given to all vessels bonâ fide owned by American citizens wholly, whether built here or not. Our property, whether in the form of vessels, cargoes, or any thing else, has a right to pass the seas untouched by any nation, by the law of nations: and no one has a right to ask where a vessel was built, but where is she owned? To the security which the law of nations gives to such vessels against all nations, are added particular  stipulations with three of the belligerent powers. Had it not been in our power to enlarge our national stock of shipping suddenly in the present exigency, a great proportion of our produce must have remained on our hands for want of the means of transportation to market. At this time indeed a great proportion is in that predicament. The most rigorous measures will be taken to prevent any vessel not wholly and bonâ fide owned by American citizens from obtaining our passports. It is much our interest to prevent the competition of other nations from taking from us the benefits we have a right to expect from the neutrality of our flag: and I think we may be very sure that few if any will be fraudulently obtained within our ports.
Tho our spring has been cold and wet, yet the crops of small grain are as promising as they have ever been seen. The Hessian fly however to the North, and the weavil to the South, of the Patowmac, will probably abridge the quantity. Still it seems very doubtful whether we shall not lose more for want of the means of transportation, and have no doubt that the ships of Sweden and Denmark would find full employment here.
We shall endeavor to get your newspapers under the care of Majr. Read the bearer of this letter. I have the honor to be with great respect & esteem Dear Sir your most obedient & most humble servt

Th: Jefferson

